Title: To Thomas Jefferson from Samuel Sitgreaves, 6 February 1798
From: Sitgreaves, Samuel
To: Jefferson, Thomas


          
            Sir,
            Tuesday 6. Feb. 1798
          
          I have the Honor to inform you that, if it shall be convenient and agreeable to the Senate, the Managers for the House of Representatives will, tomorrow at 12 o’Clock, exhibit Articles in Maintenance of their Impeachment against William Blount for High Crimes and Misdemeanors—
          As the Managers are desirous to conform to any Ceremonial which the Senate may deem it proper to prescribe in this Case, I request you will take the Trouble to cause me to be informed of any such, which it shall be necessary for us to attend to—
          I have the Honor to be, with just Consideration, Sir, Your most obed Serv.
          
            S Sitgreaves
          
        